Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims
Receipt of Applicants’ Response, filed 15 December 2021, is acknowledged.  Claim 29 is cancelled.  Claims 24 and 26 remain withdrawn as being directed to a non-elected invention.  Accordingly, claims 1, 2, 4, 5, 7 – 11, 25, 28, 30, and 32 – 34 are available for active consideration.
Claim Objections 
Claims 28, 30, and 32 – 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 112 
The rejection of claim 29 pursuant to 35 U.S.C. §§ 112(d) set forth in the Action of 30 September 2021 is hereby withdrawn as moot in light of Applicants’ cancelation of the claim.
Rejections Pursuant to 35 U.S.C. § 103 
The obviousness rejection set forth in the Action of 29 January 2021 is hereby withdrawn in light of Applicants’ amendment of the claims, and in consideration of Applicants’ remarks.



NEW GROUNDS OF REJECTION  
Obviousness-Type Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The Examiner draws Applicants’ attention to the fact that the following rejections are drawn over the same issued patent as previously cited, but are formulated in a different manner to address the newly amended claims, thus constituting new grounds of rejection.
Claims 1, 2, 4, 5, 7 – 11, and 25 are directed to an invention not patentably distinct from claims 1 – 3, 4, 6 - 9, 12, 14, and 17 of commonly assigned U.S. Patent No. 9,878,070. (“the ‘070 patent”), in view of Wang ‘271 and Oliver ‘271.  Although the claims at issue are not identical, they are not patentably distinct from each other because the identified claims of the ‘070 patent are directed to a malleable implant comprising a biodegradable polymer in an amount of about 0.1 wt % to about 20 wt % of the implant, mineral particles comprising tricalcium phosphate and hydroxyapatite and an oxysterol, such as Oxy133 in an amount of about 0.1 wt % to about 60 wt % of the implant, wherein the implant comprises autograft, allograft and/or xenograft bone particles, wherein the implant forms a coherent mass and is moldable after being wetted with the fluid, wherein the implant further comprise and expandable phase comprising carboxymethyl cellulose, wherein the biodegradable polymer is porcine-derived collagen, wherein the mineral particles comprise demineralized bone powder, and the fluid is water.  The claims do not disclose 
	Thus, it would have been prima facie obvious to prepare a malleable implant comprising a biodegradable polymer in an amount of about 0.1 wt % to about 20 wt % of the implant, mineral particles and an oxysterol, such as Oxy133 monohydrate, in an amount of about 0.1 wt % to about 60 wt % of the implant, wherein the implant comprises autograft, allograft and/or xenograft bone particles, wherein the implant forms a coherent mass and is moldable after being wetted with the fluid, wherein the implant further comprise and expandable phase comprising carboxymethyl cellulose, wherein the biodegradable polymer is porcine-derived collagen, wherein the mineral particles comprise demineralized bone powder, and the fluid is water, according to claims 1 – 3, 4, 6 - 9, 12, 14, and 17 of the ‘070 patent, wherein the porcine collagen is acellular porcine collagen, as taught by Wang ‘277, with particle sizes of from 50 to 500 µm, as disclosed in Oliver ‘271 (see Col. 3, ll. 31 – 33).
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned ‘070 patent, discussed above, would be prior art to the noted claims pursuant to 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date pursuant to 35 U.S.C. 100(i) of the claimed invention. 

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date pursuant to 35 U.S.C. § 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.  Alternatively, Applicants may amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.
Claims 1, 2, 4, 5, 7 – 11, and 25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 5 and 12 of US Patent No. 10,688,222 “the ‘222 patent”), in view of Wang ‘774 and Oliver ‘271.   
The instant claims have been described supra. 
Claims 1 – 5, 7, and 8 of the ‘222 patent are directed to a lyophilized implant configured to fit at or near a bone defect to promote bone growth, the lyophilized implant comprising a 
Thus, it would have been prima facie obvious to prepare a lyophilized implant configured to fit at or near a bone defect to promote bone growth, the lyophilized implant comprising a biodegradable polymer in an amount of about 0.1 wt. % to about 20 wt. % of the implant, mineral particles in an amount from about 0.1 wt. % to about 75 wt. % of the implant, and an oxysterol in an amount of about 0.01 wt. % to about 90 wt. % of the implant, wherein the oxysterol is Oxy 133 monohydrate, wherein the biodegradable polymer is not cross-linked, wherein the biodegradable polymer is porcine collagen, wherein the mineral particles comprise demineralized bone matrix, wherein the implant is hydrated with water, and wherein the implant comprises an expandable phase, such as carboxymethyl cellulose, according to claims 1 – 5, 7, and 8 of the ’222 patent, wherein the porcine collagen is acellular porcine collagen, as taught by Wang ‘774, with particle sizes of from 50 to 500 µm, as disclosed in Oliver ‘271 (see Col. 3, ll. 31 – 33).
see 37 CFR § 42.411).  Commonly assigned ‘208 application, discussed above, would be prior art to the noted claims pursuant to 35 U.S.C. § 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date pursuant to 35 U.S.C. § 100(i) of the claimed invention.  
In order for the Examiner to resolve this issue the applicant or patent owner can provide a statement pursuant to 35 U.S.C. § 102(b)(2)(C) and 37 CFR § 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, Applicants or the patent owner can provide a statement pursuant to 35 U.S.C. § 102(c) and 37 CFR § 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date pursuant to 35 U.S.C. § 100(i) of the claimed invention will preclude a rejection pursuant to 35 U.S.C. §§ 102 or 103 based upon the commonly assigned case. 
Response to Applicants’ Arguments 
The Examiner has fully considered Applicants’ arguments submitted 15 December 2021, but does not find them to be persuasive.  With respect to the obviousness-type double patenting rejections, Applicants request reconsideration in light of the amendments to the claims, and further request that the rejections be held in abeyance “pending an indication that the claims are otherwise allowable.”  A request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR §§ 1.111(b) and 714.02).  Thus, the double patenting rejections of record have been maintained as Applicants have taken no action regarding these rejections at this time.
	Consequently, based on the discussion above, the rejections are maintained.
NO CLAIM IS ALLOWED.  

8.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will 
CONCLUSION
9.	Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619